Title: Notes on Navy Appropriations for 1803
From: 
To: 


          
            
            on or after 18 Jan. 1803
          
          
            
             
              6. frigates & 1. schooner in commission including repairs & contingencies
              }
              476,874.86
            
            
            
              7. frigates in ordinary (includ. rep. & conting.)
              
              100,042.34.
            
            
              half pay to officers not in service
          
              14,136.  
             
            
            
            
              Genl. contingencies (exclusive of those for vessels) viz. store rent,  commissions, freight, travelg. exp. of officers.
              }
              40,000  
            
            
            

              
              

              631,053.20
            
          
          
          
            
            
              Stores, military & naval ordnance
              15,000.  
              
            
            
              74. gun ships
              114,425.  
              
            
            
              Navy yards, docks
              48,741.37
            
            
              Marine corps
               90,780.43
              
            
            
              
              900,000.  
              
            
            
              exclusive of deficiencies of 1802
              181,849.09
              
            
          
          
          
            
            
              Pay of officers & seamen & subsistence of officers
              283,993.  
             
            
            
              Provisions
              
              157,360.20
              
            
            
              Hospital & medical account
              
              7,700.  
              
            
            
              Contingt acct. viz
              D
              
             
            
            
               repairs & contingens. of vessels in commn
              79,000.
              
             
            
            
                do. of 7. vessels in ordinary
              63,000 
              
             
            
            
               general contingencies as @ contra
              40,000 
              182,000    
              
            
            
              
              
              631,053.20
              
            
          
          
          
            
            
              
              
              D   
   
            
            
              2. frigates in commn.
              4. months (@75,000 pr. ann.)
              50,000   
             
            
            
              2. do.
              6.
              75,000   
              
            
            
              1. do.
              1. year
              75,000   
              
            
            
              the Enterprise
              1. year
              30,000   
             
            
            
              3. others of 16. guns.
              building
              72,000   
              
            
            
              
              8 months in commn. (@ 30,000)
               60,000   
             
            
            
              
              
              362,000   
             
            
            
              7. frigates in ordinary (includg. repairs & contingencies)
              100,042.34
          
            
            
              half pay of officers not in service
              14,136.  
              
            
            
              Genl. contingencies, viz store rent, commns, freight, travellg
               10,000.  
              
            
            
              
              
              486,178.34
              
            
          
          
          
            
              
              631,053.20
              
            
            
              Saving
              144,874.86
            
            
            
              Marine corps
               90,780.43
              
            
            
              
              235,655.29
              
            
          
          
          
            
            
            
              for other expences in the event of war, or danger of it, with any of the Barbary powers, other than Tripoli [2. frigates]6 mo.] 
               75,000   
              
            
            
              
              561,178.34
              
            
          
          
          
          
            
              Stores and ordnance
               15,000—
              114,425 
              
              
            
            
              the 74. gun ships
              114,425
               48,741.37
              
             
            
            
              Navy yards, docks
               48,741.37
              
              178,166.37
             
            
            
              
              
              
              739,344.71
            
            
            
              Deficiencies of 1802.
              181,849.09
              
              
             
            
          
        